TABLE OF CONTENTS

Exhibit 10.1

Execution Version

 

 

 

CUSIP Number: 85524LAQ4

Revolving Facility CUSIP Number: 85524LAR2

SECOND AMENDED AND RESTATED

364-DAY CREDIT AGREEMENT

Dated as of September 23, 2020

among

STARBUCKS CORPORATION,

as the Company,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

Swing Line Lender,

WELLS FARGO BANK, N.A.,

CITIBANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

The Other Lenders Party Hereto

BOFA SECURITIES, INC.,

WELLS FARGO SECURITIES, LLC,

CITIBANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,

as

Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

   

Section

   Page   ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      27  

1.03

  Accounting Terms      27  

1.04

  Exchange Rates; Currency Equivalents      28  

1.05

  Additional Alternative Currencies      28  

1.06

  Change of Currency      29  

1.07

  Times of Day      29  

1.08

  Rounding      30  

1.09

  Interest Rates      30   ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

  Committed Loans      30  

2.02

  Borrowings, Conversions and Continuations of Loans      30  

2.03

  [Reserved]      32  

2.04

  [Reserved]      32  

2.05

  Swing Line Loans      32  

2.06

  Prepayments      35  

2.07

  Termination or Reduction of Commitments      36  

2.08

  Repayment of Loans      37  

2.09

  Interest      37  

2.10

  Fees      38  

2.11

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     38  

2.12

  Evidence of Debt      39  

2.13

  Payments Generally; Administrative Agent’s Clawback      40  

2.14

  Sharing of Payments by Lenders      42  

2.15

  Increase in Commitments      43  

2.16

  Cash Collateral      44  

2.17

  Defaulting Lenders      45  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

Section

   Page  

2.18

  Extension of Maturity Date      47  

2.19

  Term-Out Option      48   ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

  Taxes      49  

3.02

  Illegality      54  

3.03

  Inability to Determine Rates      55  

3.04

  Increased Costs; Additional Reserve Requirements      57  

3.05

  Compensation for Losses      59  

3.06

  Mitigation Obligations; Replacement of Lenders      59  

3.07

  Survival      60   ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

  Conditions of Initial Credit Extension      60  

4.02

  Conditions to all Credit Extensions      61   ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

5.01

  Existence, Qualification and Power      62  

5.02

  Authorization; No Contravention      62  

5.03

  Governmental Authorization; Other Consents      63  

5.04

  Binding Effect      63  

5.05

  Financial Statements; No Material Adverse Effect      63  

5.06

  Litigation      63  

5.07

  No Default      64  

5.08

  Ownership of Property; Liens      64  

5.09

  Environmental Compliance      64  

5.10

  Insurance      64  

5.11

  Taxes      64  

5.12

  ERISA Compliance      65  

5.13

  Subsidiaries; Equity Interests      65  

5.14

  Margin Regulations; Investment Company Act      66  

5.15

  Disclosure      66  

5.16

  Compliance with Laws      66  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

Section

   Page  

5.17

  Intellectual Property; Licenses, Etc      66  

5.18

  OFAC      67  

5.19

  Anti-Corruption Laws      67  

5.20

  EEA Financial Institution      67  

5.21

  ERISA Matters      67  

5.22

  Beneficial Ownership Certification      67   ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

6.01

  Financial Statements      67  

6.02

  Certificates; Other Information      68  

6.03

  Notices      70  

6.04

  Payment of Obligations      70  

6.05

  Preservation of Existence, Etc      70  

6.06

  Maintenance of Properties      71  

6.07

  Maintenance of Insurance      71  

6.08

  Compliance with Laws      71  

6.09

  Books and Records      71  

6.10

  Inspection Rights      71  

6.11

  Use of Proceeds      71  

6.12

  Anti-Corruption Laws      72  

6.13

  Know Your Customer      72   ARTICLE VII.

 

NEGATIVE COVENANTS

 

7.01

  Liens      72  

7.02

  Indebtedness      73  

7.03

  Fundamental Changes; Dispositions      74  

7.04

  Change in Nature of Business      75  

7.05

  Transactions with Affiliates      75  

7.06

  Consolidated Fixed Charge Coverage Ratio      75  

7.07

  [Reserved]      75  

7.08

  Sanctions      75  

7.09

  Anti-Corruption Laws      75  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

Section

   Page   ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01

  Events of Default      76  

8.02

  Remedies Upon Event of Default      78  

8.03

  Application of Funds      78   ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

9.01

  Appointment and Authority      79  

9.02

  Rights as a Lender      79  

9.03

  Exculpatory Provisions      79  

9.04

  Reliance by Administrative Agent      80  

9.05

  Delegation of Duties      80  

9.06

  Resignation of Administrative Agent      81  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      82  

9.08

  No Other Duties, Etc      82  

9.09

  Administrative Agent May File Proofs of Claim      82  

9.10

  Certain ERISA Matters      83   ARTICLE X.

 

MISCELLANEOUS

 

10.01

  Amendments, Etc      85  

10.02

  Notices; Effectiveness; Electronic Communication      86  

10.03

  No Waiver; Cumulative Remedies; Enforcement      88  

10.04

  Expenses; Indemnity; Damage Waiver      89  

10.05

  Payments Set Aside      91  

10.06

  Successors and Assigns      91  

10.07

  Treatment of Certain Information; Confidentiality      96  

10.08

  Right of Setoff      98  

10.09

  Interest Rate Limitation      98  

10.10

  Counterparts; Integration; Effectiveness      98  

10.11

  Survival of Representations and Warranties      99  

10.12

  Severability      99  

10.13

  Replacement of Lenders      99  

10.14

  Governing Law; Jurisdiction; Etc      100  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

Section

   Page  

10.15

  Waiver of Jury Trial      101  

10.16

  USA PATRIOT Act Notice      101  

10.17

  Judgment Currency      101  

10.18

  No Advisory or Fiduciary Responsibility      102  

10.19

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
102  

10.20

  Restatement of Existing Credit Agreement      103  

SIGNATURES

     S-1  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

 

  2.01    Commitments and Applicable Percentages   5.05    Supplement to Interim
Financial Statements   5.13    Subsidiaries   7.01    Existing Liens   7.02   
Existing Indebtedness   10.02    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS

 

  Form of      A    Committed Loan Notice   B    Swing Line Loan Notice   C   
Note   D    Compliance Certificate   E    Assignment and Assumption   F    U.S.
Tax Compliance Certificates

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECOND AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT (this “Agreement”) is
entered into as of September 23, 2020, among STARBUCKS CORPORATION, a Washington
corporation (the “Company”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender.

The Company is a party to that certain Amended and Restated 364-Day Credit
Agreement dated as of October 24, 2018 among the lenders party thereto and Bank
of America, N.A., as administrative agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement”).

The Company has requested that the Lenders amend and restate the Existing Credit
Agreement and provide a revolving credit facility, and the Lenders are willing
to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms will have
the meanings set forth below:

“Additional Commitment Lender” has the meaning specified in Section 2.18(d).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Australian Dollar, Canadian Dollar, Euro,
Hong Kong Dollar, Pound Sterling, Swiss Franc, Yen and each other currency
(other than US Dollars) that is approved in accordance with Section 1.05.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with US Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and the US Dollar Equivalent of $250,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments. Loans denominated in an Alternative Currency may only be
Eurocurrency Rate Loans.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender will be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Fixed Charge Coverage Ratio and the Debt Rating as
set forth below:

 

Pricing

Level

  

Fixed Charge Coverage Ratio

  

S&P / Moody’s
Rating

   Facility
Fee   Applicable
Margin for
LIBOR
Loans   Applicable
Margin
for Base
Rate
Loans

I

   Greater than or equal to 4.50x    ³ A / A2    0.060%   0.815%   0.000%

II

   Greater than 4.00x but less than 4.50x    A- / A3    0.080%   0.920%   0.000%

III

   Greater than 3.00x but less than or equal to 4.00x    BBB+/ Baa1    0.100%  
1.150%   0.150%

IV

   Greater than 2.00x but less than or equal to 3.00x    BBB / Baa2    0.125%  
1.375%   0.375%

V

   Less than or equal to 2.00x    £ BBB- / Baa3    0.200%   1.550%   0.550%

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Initially, the Applicable Rate will be determined based upon the “Consolidated
Fixed Charge Coverage Ratio” specified in the certificate most recently
delivered to the Administrative Agent pursuant to Section 6.02(a) of the
Existing Credit Agreement and the Debt Rating as of the Closing Date. If, as of
any date of determination, the Consolidated Fixed Charge Coverage Ratio
corresponds to a Pricing Level different than the Pricing Level corresponding to
the Debt Rating issued at the time of calculation of such ratio, then the lower
of such two Pricing Levels (with Pricing Level I being the lowest and the
Pricing Level V being the highest) will apply, unless there is a split of more
than one level in corresponding Pricing Levels, in which case the Pricing Level
that is one level higher than the lower Pricing Level will apply. Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating will be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change, and any change in the Applicable Rate
resulting from a change in the Consolidated Fixed Charge Coverage Ratio will
become effective as of the first Business Day after the date on which such
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level V will apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered. In the event that a Debt Rating has not been issued as of
any date of determination, the Pricing Level corresponding to the Consolidated
Fixed Charge Coverage Ratio as of such date of determination shall apply. In the
event that only one Debt Rating has been issued as of any date of determination,
that Debt Rating shall apply.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BofA Securities, WFS, Citibank, N.A. and U.S. Bank, in their
capacities as joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

prepared as of such date in accordance with GAAP, and (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 29, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australian Dollars” or “AUS $” means the lawful currency of Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.07, and (c) the
date of termination of the commitment of each Lender to make Loans pursuant to
Section 8.02. For the avoidance of doubt, the Availability Period shall exclude,
and not extend past, the Term Loan Conversion Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America will take effect at the opening of business on the
day specified in the public announcement of such change, which date will not be
earlier than the date of the public announcement. If the Base Rate is being used
as an alternate rate of interest pursuant to Section 3.03 hereof, then the Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above and, if such rate shall be less than
1.50%, the Base Rate shall be deemed to be 1.50% for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans will be denominated in US Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include “plan assets”
(as determined under ERISA Section 3(42)) of any such “employee benefit plan” or
“plan”.

“BofA Fee Letter” means the letter agreement, dated August 28, 2020, among the
Company, Bank of America and BofA Securities.

“BofA Securities” means BofA Securities, Inc.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in US Dollars is located and:

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in US Dollars or as to any Base Rate Loan, any fundings,
disbursements, settlements and payments in US Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in US Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in US Dollars are conducted by and
between banks in the London interbank eurodollar market;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than US Dollars or Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency; and

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than US Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than US Dollars or Euro,
or any other dealings in any currency other than US Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan (other than any interest rate settings), means any such day on which banks
are open for foreign exchange business in the principal financial center of the
country of such currency.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Canadian Dollars” or “CAN $” means the lawful currency of Canada.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Swing
Line Lender and the Lenders, as collateral for Obligations in respect of Swing
Line Loans, or obligations of Lenders to fund participations in respect thereof
(as the context may require), cash or deposit account balances or, if the Swing
Line Lender shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the Swing Line Lender. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“CGMI” means Citigroup Global Markets Inc. and its successors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group will be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such option right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body.

“Citi Fee Letter” means the letter agreement, dated September 11, 2020, among
the Company and CGMI.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Company pursuant to Section 2.01 and (b) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the US Dollar Equivalent amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans (other than Swing Line Loans) from one Type to the other, or
(c) a continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a),
which will be substantially in the form of Exhibit A or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 6.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Interest Charges for such period, (ii) the provision for federal, state, local
and foreign income taxes payable by the Company and its Subsidiaries excluding
any tax credits for such period, (iii) depreciation and amortization expense,
(iv) fees, charges, reserves, costs or expenses related to litigation,
restructuring, severance activities, discontinued operations, casualty events
and financing, acquisition or divestiture activities; provided, that the total
cash amount of such items shall not exceed $250,000,000 in the aggregate for
such period, and (v) other expenses of the Company and its Subsidiaries reducing
such Consolidated Net Income that do not represent a cash item in such period or
any future period and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits of the Company and its Subsidiaries for such period and
(ii) non-recurring gains increasing Consolidated Net Income (or reducing net
loss) that do not represent cash items for such period or any future period.

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of each
fiscal quarter of the Company, for the period of the four immediately preceding
fiscal quarters ending on such date, for the Company and its Subsidiaries on a
consolidated basis, the ratio of (a) the sum of (i) Consolidated EBITDA during
such period plus (ii) Operating Lease and Rental Expense during such period to
(b) the sum of (x) Consolidated Interest Charges during such period plus,
without duplication, (y) Operating Lease and Rental Expense during such period.

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

“Consolidated Total Assets” means, as of the date of determination, the total
assets of the Company and its Subsidiaries which would be shown as assets on a
consolidated balance sheet of the Company as of such time prepared in accordance
with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher
(better) of such Debt Ratings will apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate will be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to (i) fund
all or any portion of its Loans within three Business Days of the date such
Loans were required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s reasonable determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Line Loans) within three Business Days of
the date when due, (b) has notified the Company, the Administrative Agent, or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and indicates that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for, the
primary benefit of a natural person) approved by (i) the Administrative Agent
and the Swing Line Lender, and (ii) unless an Event of Default has occurred and
is continuing, the Company (provided that the Company will be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof) (each such approval not to be unreasonably withheld,
conditioned or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” will not include (x) the Company or any of the Company’s Affiliates or
Subsidiaries, (y) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (y), or (z) a natural person (or a
holding company, investment

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

vehicle or trust for, or owned and operated for, the primary benefit of a
natural person); and provided further, however, that an Eligible Assignee will
include only a Lender, an Affiliate of a Lender or another Person, which,
through its Lending Offices, is capable of lending the applicable Alternative
Currencies to the Company without the imposition of any additional Indemnified
Taxes.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate; or (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a)    With respect to any Credit Extension:

(i)    denominated in a LIBOR Quoted Currency, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period;

(iii)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv)    denominated in Hong Kong Dollars, the rate per annum equal to the Hong
Kong Interbank Offered Rate (“HIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 11:00 a.m. (Hong Kong time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(v)    denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.05; and

(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for US Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; and provided, further that if the Eurocurrency Rate shall
be less than 0.50%, such rate shall be deemed 0.50% for purposes of this
Agreement.

“Eurocurrency Rate Loan” means a Loan (other than a Swing Line Loan) that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Eurocurrency Rate Loans may be denominated in US Dollars or in an Alternative
Currency, provided, that all Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (y) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Existing Credit Agreement” has the meaning specified in the recitals.

“Existing Maturity Date” has the meaning specified in Section 2.18(a).

“Facility Fee” has the meaning specified in Section 2.10(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any applicable
intergovernmental agreements with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day will be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day will be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letters” means each of the BofA Fee Letter, the Wells Fargo Fee Letter, the
Citi Fee Letter and the U.S. Bank Fee Letter, collectively, the “Fee Letters.”

“Foreign Lender” means, with respect to the Company, any Lender that is
organized under the laws of a jurisdiction other than that in which the Company
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia will be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee will be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hong Kong Dollars” or “HK $” means the lawful currency of Hong Kong.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

(f)    capital leases and Synthetic Lease Obligations;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date will be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of the Company under any Loan
Document, and (b) to the extent not otherwise included in clause (a), Other
Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

dates that fall every three months after the beginning of such Interest Period
will also be Interest Payment Dates; and (b) as to any Base Rate Loan (including
a Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed, or converted to
or continued as a Eurocurrency Rate Loan, and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)    no Interest Period will extend beyond the Maturity Date.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes (i) the Swing Line Lender and (ii) on and after
the Term Loan Conversion Date, each Lender holding Term Loans.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of LIBOR Screen Rate.

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, as published on the applicable Bloomberg screen page or other applicable
screen page the Administrative Agent designates to determine LIBOR (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent and the Company, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“LIBOR Quoted Currency” means each of the following currencies: US Dollars;
Euro; Pound Sterling; Swiss Franc; and Yen; in each case as long as there is a
published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means (a) an extension of credit by a Lender to the Company under Article
II in the form of a Committed Loan, (b) a Swing Line Loan or (c) a Term Loan.

“Loan Documents” means this Agreement, each Note, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
and the Fee Letters.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Company to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company of any Loan
Document to which it is a party.

“Material Subsidiary” means each Subsidiary of the Company that meets any of the
following tests: (a) its assets equal or exceed 5% of Consolidated Total Assets
of the Company and its Subsidiaries, or (b) its revenues equal or exceed 5% of
the total revenues of the Company and its Subsidiaries on a consolidated basis;
provided that (i) if the Subsidiaries that meet either

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the tests in (a) or (b), when combined with revenues generated or assets
owned directly by the Company (excluding any assets or revenues located or
generated at the Subsidiary level), aggregate less than 75% of the Consolidated
Total Assets or total revenues of the Company and its Subsidiaries on a
consolidated basis, the Company shall identify additional Subsidiaries to
constitute Material Subsidiaries until such threshold is met, and (ii) once a
Subsidiary is deemed a Material Subsidiary, whether by virtue of the tests in
(a) and (b) above, or as a result of appointment pursuant to part (i) of this
proviso, such Subsidiary shall continue to constitute a Material Subsidiary
throughout the term of this Agreement.

“Maturity Date” means the later of (a) the Revolving Credit Maturity Date and
(b) if the Company shall make the Term-Out Election, the Term Loan Maturity
Date.

“Modification Date” has the meaning specified in Section 2.18(a).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.18(b).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by the Company in favor of a Lender or its
registered assigns evidencing Loans made by such Lender or registered assigns to
the Company, substantially in the form of Exhibit C.

“Notice Date” has the meaning specified in Section 2.18(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Operating Lease and Rental Expense” means, for any period, all operating lease
expense and all other rental expense incurred by the Company and its
Subsidiaries during such period but shall exclude lease termination expenses and
lease exit costs (whether accounted for as restructuring costs, lease expense or
otherwise) incurred during such period.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Loans (other than Swing Line
Loans) on any date, the US Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Loans occurring on such date, and (b) with respect to
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Swing Line Loans occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent or the Swing Line Lender, as the
case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Participant” has the meaning specified in Section 10.06(e).

“Participant Register” has the meaning specified in Section 10.06(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to the Pension Funding Rules or Title IV of ERISA, the
Company or any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pound Sterling” and “£” mean the lawful currency of the United Kingdom.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means, with respect to any Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent).

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Recipient” means the Administrative Agent, any Lender and the Swing Line
Lender.

“Register” has the meaning specified in Section 10.06(d).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and will be independent of the Company as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the Aggregate Commitments; or (b), if the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation in Swing Line Loans being
deemed “held” by such Lender for purposes of this definition); or (c) after the
Term Loan Conversion Date, Lenders holding in the aggregate more than 50% of the
Total Outstandings; provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender will be
excluded for purposes of making a determination of Required Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Response Deadline” has the meaning specified in Section 2.18(b).

“Responsible Officer” means each and any of the chief executive officer,
president, chief operating officer, executive vice president and chief financial
officer, executive vice president, general counsel and secretary, or the vice
president and treasurer of the Company and, solely for purposes of notices given
pursuant to Article II, any other officer of the Company so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of the Company will be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Company and such Responsible
Officer will be conclusively presumed to have acted on behalf of the Company.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revaluation Date” means with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent will determine or the
Required Lenders will require.

“Revolving Credit Maturity Date” means the later of (a) September 22, 2021 and
(b) if maturity is extended pursuant to Section 2.18 such extended maturity date
as determined pursuant to such Section; provided, however, that if such date is
not a Business Day, the Revolving Credit Maturity Date shall be the next
preceding Business Day.

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury, the
Canadian government or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 10:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which will be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Swiss Franc” or “CHF” means the lawful currency of Switzerland.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loans” has the meaning specified in Section 2.19.

“Term Loan Conversion Date” has the meaning specified in Section 2.19.

“Term Loan Maturity Date” has the meaning specified in Section 2.19.

“Term-Out Election” has the meaning specified in Section 2.19.

“Term-Out Election Fee” has the meaning specified in Section 2.10(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means with respect to a Loan (other than a Swing Line Loan), its
character as a Base Rate Loan or a Eurocurrency Rate Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“U.S. Bank” means U.S. Bank National Association and its successors.

“U.S. Bank Fee Letter” means the letter agreement, dated September 11, 2020,
between the Company and U.S. Bank.

“US Dollar” and “$” mean lawful money of the United States.

“US Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in US
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of US Dollars with such Alternative Currency.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wells Fargo Fee Letter” means the letter agreement, dated September 11, 2020,
among the Company and WFS.

“WFS” means Wells Fargo Securities, LLC and its successors.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” and “¥” mean the lawful currency of Japan.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)    The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” The word “will” will be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person will be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, will be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein will be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement will be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries will be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP or any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Administrative Agent
hereunder or in the calculation of financial covenants, standards or terms
contained in this Agreement, and either the Company or the Required Lenders will
so request, the Administrative Agent, the Lenders and the Company will negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement will
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company will provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

1.04    Exchange Rates; Currency Equivalents. (a) The Administrative Agent will
determine the Spot Rates as of each Revaluation Date to be used for calculating
US Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates will become effective as
of such Revaluation Date and will be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Company
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than US Dollars)
for purposes of the Loan Documents will be such US Dollar Equivalent amount as
so determined by the Administrative Agent.

(b)    Wherever in this Agreement in connection with a Committed Borrowing or
the conversion, continuation or prepayment of a Eurocurrency Rate Loan, an
amount, such as a required minimum or multiple amount, is expressed in US
Dollars, but such Committed Borrowing or Eurocurrency Rate Loan is denominated
in an Alternative Currency, such amount will be the relevant Alternative
Currency Equivalent of such US Dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.

(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.05    Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than US Dollars) that is
readily available and freely transferable and convertible into US Dollars. In
the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request will be subject to the approval of the Administrative Agent
and the Lenders.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Any such request will be made to the Administrative Agent not later than
10:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent, in its
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent will promptly notify each Lender thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) will notify the Administrative Agent, not later than 10:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans in such requested currency.

(c)    Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence will be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent will so notify
the Company and such currency will thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent will fail to obtain consent
to any request for an additional currency under this Section 1.05, the
Administrative Agent will promptly so notify the Company.

1.06    Change of Currency. (a) Each obligation of the Company to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof will be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency will be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis will be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Committed Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement will take effect,
with respect to such Committed Borrowing, at the end of the then current
Interest Period.

(b)    Each provision of this Agreement will be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)    Each provision of this Agreement also will be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.07    Times of Day. Unless otherwise specified, all references herein to times
of day will be references to Pacific time (daylight or standard, as applicable).

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.08    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.09    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Company in US Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings will not exceed the Aggregate Commitments,
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans will not exceed such Lender’s Commitment, and (iii) the aggregate
Outstanding Amount of all Committed Loans denominated in Alternative Currencies
will not exceed the Alternative Currency Sublimit. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.01, prepay under Section 2.06, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Committed Borrowing, each conversion of Loans (other than Swing Line
Loans) from one Type to the other, and each continuation of Eurocurrency Rate
Loans will be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 10:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in US
Dollars or of any conversion of Eurocurrency Rate Loans denominated in US
Dollars to Base Rate Loans, (ii) four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Company wishes to request Eurocurrency Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in US Dollars, or (ii) five Business Days (or six Business days in
the case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, whereupon the Administrative Agent will give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 10:00 a.m., (i)
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in US Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent will notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans will be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Section 2.05(c), each
Committed Borrowing of or conversion to Base Rate Loans will be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice will specify (i) whether the Company is requesting a
Committed Borrowing, a conversion of Loans (other than Swing Line Loans) from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which will be a Business Day), (iii) the principal amount of Loans (other than
Swing Line Loans) to be borrowed, converted or continued, (iv) the Type of Loans
(other than Swing Line Loans) to be borrowed or to which existing Loans (other
than Swing Line Loans) are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto and (vi) the currency of the Committed
Loans to be borrowed. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested will
be made in US Dollars. If the Company fails to specify a Type of Loan in a
Committed Loan Notice, then the applicable Loans will be made as Base Rate
Loans. If the Company fails to give timely notice requesting a conversion or
continuation of a Eurocurrency Rate Loan, such Eurocurrency Rate Loan will be
continued with an Interest Period of one month and in its original currency. If
the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
will promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent will notify
each Lender of the details of any continuation of Loans denominated in a
currency other than US Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender will make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 12:00 p.m., in the case of any Committed Loan denominated in US Dollars,
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Committed Loan in an Alternative

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent will make all funds so received
available to the Company in like and same day funds as received by the
Administrative Agent either by (i) crediting the account of such Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
US Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into US Dollars in the amount of the US Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

(d)    The Administrative Agent will promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent will notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)    After giving effect to all Committed Borrowings, all conversions of Loans
(other than Swing Line Loans) from one Type to the other, and all continuations
of Loans (other than Swing Line Loans) as the same Type, there will not be more
than ten Interest Periods in effect with respect to Loans (other than Swing Line
Loans).

2.03    [Reserved].

2.04    [Reserved].

2.05    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, will make loans in US Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Outstandings will
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all Swing Line Loans will not

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

exceed such Lender’s Commitment, (y) the Company will not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension will have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.05, prepay
under Section 2.06, and reborrow under this Section 2.05. Each Swing Line Loan
will be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender will be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing will be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 12:00 noon on the requested borrowing
date, and will specify (i) the amount to be borrowed, which will be a minimum of
$500,000 or a whole multiple of $100,000 in excess thereof, and (ii) the
requested borrowing date, which will be a Business Day. Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request will be made in writing (which written
request will be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender will furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

will make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for US Dollar-denominated payments
not later than 12:00 noon on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.05(c)(ii), each Lender that so makes funds
available will be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent will remit the funds so received to the Swing
Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein will be deemed
to be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) will be deemed payment in respect of such participation.

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender will be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid will constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) will be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) will be
absolute and unconditional and will not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
will relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender will pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause will survive the payment in full of the Obligations
and the termination of this Agreement.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender will be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.05 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage will be solely for
the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Company will make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.06    Prepayments. (a) The Company may, upon notice from it to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans or Term Loans in whole or in part without premium or penalty;
provided that (i) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 10:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in US Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in US Dollars will be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies will
be in a minimum principal amount of the US Dollar Equivalent of $5,000,000 or a
whole multiple of the US Dollar Equivalent of $1,000,000 in excess thereof; and
(iv) any prepayment of Base Rate Loans will be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice will specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans; provided that, if a notice of prepayment is given in connection with
a

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

conditional notice of termination of the Aggregate Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, it will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan will be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment will be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment will be in a minimum principal amount of $100,000. Each such notice
will specify the date and amount of such prepayment. If such notice is given by
the Company, the Company will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.

(c)    If the Administrative Agent notifies the Company at any time that the
Total Outstandings at such time exceed the Aggregate Commitments then in effect,
then, within two Business Days after receipt of such notice, the Company will
prepay Loans in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Aggregate
Commitments then in effect.

(d)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Company will prepay Loans issued in an Alternative Currency, or any combination
thereof, in an aggregate amount sufficient to reduce such Outstanding Amount as
of such date of payment to an amount not to exceed the Alternative Currency
Sublimit then in effect.

2.07    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice will be received by the Administrative Agent not later than 10:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction will be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company will not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Alternative Currency Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit will be
automatically reduced by the amount of such excess. A notice of termination of
the Aggregate Commitments delivered by the Company pursuant to this Section 2.07
may state that such notice is conditioned on the effectiveness of

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other credit facilities or the availability of a source of funds for the
prepayment in full of the Obligations under this Agreement, in which case, such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Except as otherwise set
forth above, the amount of any such Aggregate Commitment reduction will not be
applied to the Alternative Currency Sublimit or the Swing Line Sublimit unless
otherwise specified by the Company. Any reduction of the Aggregate Commitments
will be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments will be paid on the effective date of such termination.

2.08    Repayment of Loans. (a) Unless the Company shall have made the Term-Out
Election, the Company will repay to the Lenders on the Revolving Credit Maturity
Date the aggregate principal amount of Committed Loans made to it outstanding on
such date.

(b)    The Company will repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Credit Maturity Date.

(c)    If the Company shall have made the Term-Out Election, the Company will
repay to the Lenders on the Term Loan Maturity Date the aggregate principal
amount of the Term Loans outstanding on such date.

2.09    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan will bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan will bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan will bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount will thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount will thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    While any Event of Default exists, the Company will pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) will be due and payable upon demand.

(c)    Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder will be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10    Fees.

(a)    Facility Fee. The Company will pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”) in US Dollars equal to the Applicable Rate times the
actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Loans), regardless
of usage, subject to adjustment as provided in Section 2.17. The Facility Fee
will accrue at all times during the Availability Period (and thereafter so long
as any Loans or Swing Line Loans remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and will be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The Facility Fee will be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
will be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

(b)    Term-Out Election Fee. If the Company shall have made the Term-Out
Election, the Company shall have paid, on the Term Loan Conversion Date, to the
Administrative Agent, to be shared on a pro-rata basis with the Lenders, a fee
equal to 1/2 of 1% of the outstanding amount of Loans that are converted into
Term Loans on the Term Loan Conversion Date (the “Term-Out Election Fee”).

(c)    Other Fees. (i) The Company will pay to the Arrangers and the
Administrative Agent for their own respective accounts, in US Dollars, fees in
the amounts and at the times specified in the BofA Fee Letter. Such fees will be
fully earned when paid and will not be refundable for any reason whatsoever.

(ii)    The Company will pay to the Lenders, in US Dollars, such fees as will
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees will be fully earned when paid and will not be refundable
for any reason whatsoever.

2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) will be made on the
basis of a year of 365 or

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest will be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest will accrue on each Loan for the day on which the Loan is made, and
will not accrue on a Loan, or any portion thereof, for the day on which the Loan
or such portion is paid, provided that any Loan that is repaid on the same day
on which it is made will, subject to Section 2.13(a), bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder will be conclusive and binding for all purposes, absent manifest
error. With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Fixed Charge Coverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Fixed Charge Coverage Ratio would have
resulted in higher pricing for such period, the Company will immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Company under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period; provided that, in the event the Company disagrees with the Lenders’
determination that such calculation would have resulted in higher pricing, then
such disagreement will be resolved by an independent calculation of a Registered
Public Accounting Firm of a nationally recognized standing. This paragraph shall
not limit the rights of the Administrative Agent or any Lender, as the case may
be, under Section 2.09(b) or under Article VIII. The Company’s obligations under
this paragraph will survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder for a period of one (1) year from
the date of such termination.

2.12    Evidence of Debt. (a) The Credit Extensions made by each Lender will be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender will be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon. Any failure to
so record or any error in doing so will not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. The Administrative Agent will provide to the Company, upon its
request, a statement of Loans, payments and other transactions pursuant to this
Agreement. Such statement will be deemed correct, accurate, and binding on the
Company (except for corrections and errors discovered by the Administrative
Agent), unless the Company notifies the Administrative Agent in writing to the
contrary within thirty (30) days after such statement is rendered. In the event
a timely written notice of objections is given by the Company, only the items to
which exception is expressly made will be considered to be disputed by the
Company. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent will control in the absence of manifest error. Upon the
request of any Lender to the Company made through the Administrative Agent, the
Company will execute and deliver to such Lender (through the Administrative
Agent) a Note, which will evidence such Lender’s Loans to the Company in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent will maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Swing Line Loans. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent will control in the absence of manifest
error.

2.13    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Company will be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Company
hereunder will be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in US Dollars and in Same Day Funds not later than
1:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Company hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency will be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Company is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, it will make such payment in US
Dollars in the US Dollar Equivalent of the Alternative Currency payment amount.
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 1:00 p.m., in the case
of payments in US Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, will in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee will continue to accrue. If any payment to be made by
the Company will come due on a day other than a Business Day, payment will be
made on the next following Business Day, except (i) as otherwise set forth in
the definition of Interest Period or (ii) that no payment will extend past the
Maturity Date or the end of the Availability Period.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent will have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 11:00 a.m. on the
date of such Committed Borrowing) that such

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Company a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the Company severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Company to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Lender will
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent will promptly remit to the Company the amount
of such interest paid by the Company for such period. If such Lender pays its
share of the applicable Committed Borrowing to the Administrative Agent, then
the amount so paid will constitute such Lender’s Committed Loan included in such
Committed Borrowing. Any payment by the Company will be without prejudice to any
claim the Company may have against a Lender that will have failed to make such
payment to the Administrative Agent.

(ii)    Payments by the Company; Presumptions by Administrative Agent. Unless
the Administrative Agent will have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) will be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent will return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Swing Line Loans and to make payments
pursuant to

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder will not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender will
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e)    Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14    Sharing of Payments by Lenders. If any Lender will, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or such participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion will (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in Swing Line Loans of the
other Lenders, or make such other adjustments as will be equitable, so that the
benefit of all such payments will be shared by the Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and other amounts owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations will be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section will not be construed to apply to (x) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Swing Line Loans to any assignee or participant,
other than an assignment or participation to the Company or any Subsidiary
thereof (as to which the provisions of this Section will apply).

For purposes of this Section 2.14, any calculation of pro rata shares of Loans
will be determined on the basis of the Outstanding Amount of all Loans (and each
Lender’s participation in Swing Line Loans) without distinction between
Committed Loans, Swing Line Loans and Term Loans.

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.15    Increase in Commitments.

(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which will promptly notify the Lenders), the Company
may from time to time prior to the Term Loan Conversion Date, request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $500,000,000; provided that any such request for an increase will be
in a minimum amount of $100,000,000. At the time of sending such notice, the
Company (in consultation with the Administrative Agent) will specify the time
period within which each Lender is requested to respond (which will in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(b)    Lender Elections to Increase. Each Lender will notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period will be deemed to have declined to increase its
Commitment.

(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent will notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Swing Line Lender (which approvals will not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company will determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent will promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company will deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of the Company (i) certifying and attaching the
resolutions adopted by the Company approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 will be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Company will
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f)    Conflicting Provisions. This Section will supersede any provisions in
Sections 2.14 or 10.01 to the contrary.

2.16    Cash Collateral.

(a)    [Reserved].

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) will be maintained in
blocked, segregated interest-bearing deposit accounts (“Cash Collateral
Accounts”) at Bank of America (such interest to be for the account of the
Company). To the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders (including
the Swing Line Lender), and agrees to maintain, a first priority security
interest in all such Cash Collateral Accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c). If at any time the Administrative
Agent reasonably determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby (including by reason of
exchange rate fluctuations), the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under Section 2.05 or 2.17 in respect of
Swing Line Loans shall be held and applied to the satisfaction of the specific
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(c))).

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.17    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii)    Reallocation of Payments; Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Swing Line Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Swing Line Lender, to be held as Cash Collateral for
future funding obligations of that Defaulting Lender of any participation in any
Swing Line Loan; fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender until such time as all Loans and
funded and unfunded participations in Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees. That Defaulting Lender shall be entitled to receive any
Facility Fee pursuant to Section 2.10(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Loans funded by it and (2) its Applicable Percentage
of the stated amount of Swing

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Line Loans for which it has provided Cash Collateral pursuant to Section 2.05,
Section 2.16, or Section 2.17(a)(ii), as applicable (and the Company shall
(A) be required to pay to the Swing Line Lender, as applicable, the amount of
such fee allocable to its Fronting Exposure arising from that Defaulting Lender
and (B) not be required to pay the remaining amount of such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Swing Line Loans pursuant to Section 2.05,
the “Applicable Percentage” of each Non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Swing Line Loans shall not exceed
the positive difference, if any, of (1) the Commitment of that Non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Committed Loans of that
Lender. Without limiting Section 10.19, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    No Default. Operation of the allocations provided in clauses (ii) through
(iv) above shall not be deemed to result in a default of the Company’s
obligations to a Defaulting Lender under this Agreement or any other Loan
Document.

(vi)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure.

(b)    Defaulting Lender Cure. If the Company, the Administrative Agent and the
Swing Line Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Swing Line Loans to be held on a pro rata basis by the Lenders
in accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), together with any payments reasonably determined by the
Administrative Agent to be necessary to compensate the non-Defaulting Lenders
for any loss, cost or expense of the type described in Section 3.05 (all of
which purchases are hereby consented to by the Company and each Lender)
whereupon that

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.18    Extension of Maturity Date.

(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent not earlier than 45 days and not later than 30 days prior to the Revolving
Credit Maturity Date then in effect hereunder (the “Existing Maturity Date”)
request that each Lender extend such Lender’s Revolving Credit Maturity Date for
an additional 364 days from the Existing Maturity Date (each such extension date
being a “Modification Date”). The Administrative Agent shall promptly notify
each Lender of the Company’s request for such extension (the date such notice is
given being referred to herein as the “Notice Date”).

(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 30 days following the Notice Date, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Revolving Credit Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination). Any Lender that does not so advise the Administrative Agent on
or before the 30th day following the Notice Date (the “Response Deadline”) shall
be deemed to be a Non-Extending Lender. The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree.

(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section no later
than the fifth Business Day after the Response Deadline.

(d)    Additional Commitment Lenders. The Company shall have the right on or
before a Non-Extending Lender’s Existing Maturity Date to replace such
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13, each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
each such Additional Commitment Lender shall, effective as of the date of such
Assignment and Assumption, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Revolving Credit
Maturity Date and the additional Commitments of the Additional Commitment
Lenders that are in effect as of the Modification Date shall be more than 50% of
the aggregate amount of the Commitments in effect immediately prior to the
applicable Modification Date, then, effective as of such Modification Date, the
Revolving Credit Maturity Date of each Lender that is an extending

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

lender and of each such Additional Commitment Lender shall be extended to the
date falling 364 days after the Existing Maturity Date (except that, if such
date is not a Business Day, such Revolving Credit Maturity Date as so extended
shall be the next preceding Business Day) and each such Additional Commitment
Lender shall thereupon become a “Lender” for all purposes of this Agreement;
provided that in the event the Commitment of a Non-Extending Lender is replaced
after the applicable Modification Date as provided in Section 2.18(d), then the
Existing Maturity Date of such Commitment shall also be extended, effective as
of the effective date of the applicable Assignment and Assumption, to the
applicable Revolving Credit Maturity Date. In the event of any such extension,
the Commitment of each Non-Extending Lender that has not been replaced as
provided in Section 2.18(d) shall terminate on the Existing Maturity Date in
effect prior to any such extension and the outstanding principal balance of all
Loans and other amounts payable hereunder to such Non-Extending Lender shall
become due and payable on such Existing Maturity Date and the total Commitments
of the Lenders hereunder shall be reduced by the Commitments of the
Non-Extending Lenders so terminated on such Existing Maturity Date, provided
that if that the Total Outstandings would, after giving effect to the extension
of the Revolving Credit Maturity Date and the additional Commitments of the
Additional Commitment Lenders, exceed the Aggregate Commitments, the Company
shall make necessary prepayments in accordance with Section 2.06(c) prior to the
effectiveness of the requested extension.

(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Credit Maturity Date pursuant to this Section
shall not be effective with respect to any Lender unless the Company shall
deliver to the Administrative Agent a certificate dated as of the applicable
Modification Date signed by a Responsible Officer of the Company certifying:

(i)    no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto; and

(ii)    the representations and warranties contained in this Agreement are true
and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date).

(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.19    Term-Out Option.

(a)    The Company may, by giving written notice to the Administrative Agent
(who shall promptly notify the Lenders) prior to the Revolving Credit Maturity
Date then in effect, and subject to clause (b) below, elect (the “Term-Out
Election”) to convert, and the Lenders shall have been deemed to so consent, all
of the outstanding Loans on the Revolving Credit Maturity Date then in effect
(the date of such conversion, the “Term Loan Conversion Date”) into term loans
(“Term Loans”), which the Company shall repay in full to the Administrative
Agent for the account of the Lenders on the first anniversary of the Term Loan
Conversion Date (the “Term Loan Maturity Date”). Amounts repaid or prepaid on
the Term Loans may not be reborrowed.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    The exercise of the Term-Out Election on the Term Loan Conversion Date
shall be subject to the following conditions:

(i)    the Company shall specify the Type of Loan and, if applicable, length of
the initial Interest Period;

(ii)    no Default has occurred and is continuing on the date of notice of the
Term-Out Election or on the Term Loan Conversion Date;

(iii)    the representations and warranties of the Company contained in Article
V and in each other Loan Document or in any document furnished at any time under
or in connection herewith or therewith (other than the representations and
warranties included in Sections 5.05(c) and 5.06), are true and correct on and
as of the Term Loan Conversion Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (y) that for
purposes of this Section 2.19, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 will be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and

(iv)    the Administrative Agent shall have received the Term-Out Election Fee
for the account of each Lender pursuant to Section 2.10(b).

(c)    The Aggregate Commitments shall be terminated on the Term Loan Conversion
Date.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of the Company
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or the Company) requires the deduction or withholding of
any Tax from any such payment by the Administrative Agent or the Company, then
the Administrative Agent or the Company shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)    If the Company or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii)    If the Company or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Company or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Company or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)    Tax Indemnifications.

(i)    The Company shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, the
Administrative Agent against (x) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Company has not already indemnified the
Administrative Agent for such

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indemnified Taxes and without limiting the obligation of the Company to do so),
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(e) relating to the maintenance of a Participant
Register or as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Company or the Administrative Agent pursuant to
Section 3.01(e), and (z) any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent or the Company to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d)    Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and to the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent and at the time
or times prescribed by applicable Laws, such properly completed and executed
documentation prescribed by applicable Laws or the taxing authorities of a
jurisdiction pursuant to such applicable Laws or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Laws or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable Laws other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable Laws to
comply with the requirements for exemption or reduction of withholding tax in
that jurisdiction) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)    executed originals of IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed originals of IRS Form
W-8BEN-E or IRS Form W-8BEN; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, that it has received a refund of any Taxes
as to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Recipient, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Company pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h)    Defined Terms. For purposes of this Section 3.01, the term “applicable
Laws” includes FATCA.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in US Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, US Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or to convert Base Rate Loans to Eurocurrency Rate Loans, will be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Company
will, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in US Dollars, convert
all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Company will also pay accrued interest on the amount so prepaid
or converted.

3.03    Inability to Determine Rates.

(a)    Temporary Inability. (i) Except in the case of circumstances described in
Section 3.03(b), if in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof, (A) the Administrative Agent
determines that (1) deposits (whether in US Dollars or an Alternative Currency)
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, or (2) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in US Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a)(1)(A) above, “Impacted Loans”), or (B) the
Administrative Agent or the affected Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the affected
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

(ii)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(1)(A) of the first sentence of this section,
(2) the Administrative Agent or the affected Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Company written notice thereof.

(b)    Non-Temporary Ability.

(i)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Company) that the Company or
Required Lenders (as applicable) have determined, that:

(A)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis, and such
circumstances are unlikely to be temporary; or

(B)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used, for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(C)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR in the event LIBOR is no longer available,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Company unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment.

(ii)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (b)(i)(A) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Company and each

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

(iii)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
0.50% for purposes of this Agreement.

3.04    Increased Costs; Additional Reserve Requirements.

(a)    Increased Costs Generally. If any Change in Law will:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or participation therein;

and the result of any of the foregoing will be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

company with respect to capital adequacy and liquidity), then from time to time
the Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company will be conclusive absent manifest error.
The Company will pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section will not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Company will not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above will be extended to
include the period of retroactive effect thereof).

(e)    Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required by a central banking or financial
regulatory authority with regulatory authority over such Lender to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocable to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided, that the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender with a reasonably
detailed explanation of the regulatory requirements imposing such costs and a
calculation of the allocation of such costs to the relevant Loan or Commitment.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of a proper notice. Notwithstanding the foregoing, if any reserves
described in this clause (e) are based upon the financial strength or
creditworthiness of a Lender, for the purposes of calculating the actual costs
of a Lender with respect to such reserves, each such Lender shall be deemed to
be in the highest applicable category of financial strength or creditworthiness.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company will promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(but not loss of Applicable Rate) incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

(c)    any failure by the Company to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract (but not loss of Applicable Rate). The Company will also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender will be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Company through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Company to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Company is required to
pay any Indemnified Taxes or additional amounts to any Recipient or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender will
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Company’s obligations under this Article III will
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which will
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii)    Notes executed by the Company in favor of each Lender requesting Notes;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
it is a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing and in good standing;

(v)    favorable opinions of the executive vice president, general counsel and
secretary of the Company and Cleary Gottlieb Steen & Hamilton LLP, special
outside counsel to the Company, addressed to the Administrative Agent and each
Lender, with respect to the Company, the Loan Documents and such other matters
as the Administrative Agent shall request;

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi)    a certificate of a Responsible Officer of the Company either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Company and the
validity against the Company of the Loan Documents to which it is a party, and
such consents, licenses and approvals will be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

(vii)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Swing Line Lender or the Required Lenders
reasonably may require; and

(ix)    at least five (5) days prior to the Closing Date, the Company shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Company if the Company qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation.

(b)    Any fees required to be paid on or before the Closing Date will have been
paid.

(c)    Unless waived by the Administrative Agent, the Company will have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as will constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate will not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement will be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent will have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)    The representations and warranties of the Company contained in Article V
and in each other Loan Document or in any document furnished at any time under
or in connection herewith or therewith, will be true and correct on and as of
the date of such Credit Extension, except (i) with respect to any Borrowing
after the Closing Date, for the representations and warranties contained in
Section 5.05(c) and clause (b) of Section 5.06), (ii) to the extent that such

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

representations and warranties specifically refer to an earlier date, in which
case they will be true and correct as of such earlier date, and (iii) that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 will be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b)    No Default exists, or would result from such proposed Credit Extension or
the application of the proceeds thereof.

(c)    The Administrative Agent and, if applicable, the Swing Line Lender will
have received a Request for Credit Extension in accordance with the requirements
hereof.

(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there will not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company will be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power. The Company and each Material
Subsidiary thereof (a) is duly organized or formed, validly existing and in good
standing (or the local equivalent) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing (or the local
equivalent) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by the Company of each Loan Document to which it is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of the Company’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Company is a party or affecting it or its properties or
any of its Material Subsidiaries that was required to be filed as an exhibit to
the Company’s

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annual Report on Form 10-K for the fiscal year ended September 29, 2019 or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Company or its property is subject; or (c) violate
any Law. The Company and each Material Subsidiary thereof is in compliance with
all Contractual Obligations referred to in clause (b)(i) except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03    Governmental Authorization; Other Consents. Other than a filing on Form
8-K with the SEC, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Company of this Agreement or any
other Loan Document.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Company. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable Debtor Relief Laws and the effect of general principles of equity,
whether applied by a court of law or equity.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof.

(b)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated June 28, 2020, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
material liabilities, direct or contingent, of the Company and its Subsidiaries
outstanding as of the date of this Agreement and not included in such financial
statements.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing, at law, in
equity, in arbitration or

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) as to which there is a reasonable possibility of an
adverse determination and that, either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07    No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good and marketable title to, or valid leasehold interests in, all real
property necessary to its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Company and its Material Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09    Environmental Compliance. No violation of Environmental Law exists and
no claim exists alleging potential liability or responsibility for violation of
any Environmental Law on the Company’s or any of its Subsidiary’s respective
businesses, operations and properties, in each case to the extent that such
violation or liability or responsibility from such claim could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10    Insurance. The properties of the Company and its Material Subsidiaries
are insured with financially sound and reputable insurance companies that are
not Affiliates of the Company, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Material
Subsidiary operates.

5.11    Taxes. The Company and its Material Subsidiaries have filed all federal,
state and other tax returns and reports that are material and required to be
filed, and have paid all federal, state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets that are material and otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed written tax assessment against the Company or any
Material Subsidiary delivered to the Company or Material Subsidiary that would,
if made, have a Material Adverse Effect. Neither the Company nor any Subsidiary
thereof is party to any tax sharing agreement other than any tax sharing
arrangement (i) between or among the Company and any one or more Subsidiaries or
(ii) that is pursuant to customary commercial contracts not primarily related to
Taxes.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.12    ERISA Compliance.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Company, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Company and each ERISA Affiliate
have met all applicable requirements under the Pension Funding Rules with
respect to each Pension Plan and Multiemployer Plan, except where failure to
meet such requirements could not reasonably be expected to result in a Material
Adverse Effect, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained.

(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred or is reasonably expected to occur which
has resulted or reasonably could result in liability of the Company or any ERISA
Affiliate in any amount in excess of $100,000,000; (ii) except as could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iii) except
as could not reasonably be expected to result in a Material Adverse Effect,
neither the Company nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 304 or 4201 of ERISA with respect to a Multiemployer Plan; (iv) except
as could not reasonably be expected to result in a Material Adverse Effect,
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA; (v) as of the most recent
valuation date for any Pension Plan or Multiemployer Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; and (vi) except as could not reasonably be expected to result in
a Material Adverse Effect, no Pension Plan or Multiemployer Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan or Multiemployer Plan.

5.13    Subsidiaries; Equity Interests. As of the date of this Agreement, the
Company has no Subsidiaries other than those specifically disclosed in Schedule
5.13, and all of the outstanding Equity Interests in its Material Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by the
Company free and clear of all Liens. All of the outstanding Equity Interests in
the Company have been validly issued and are fully paid and nonassessable.

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.14    Margin Regulations; Investment Company Act.

(a)    The Company is not engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15    Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally, and if orally, on
which the Administrative Agent or such Lender in good faith and reasonably
relies) by or on behalf of the Company to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by, and taken together as a whole with, other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

5.16    Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, without conflict with the rights of any other
Person, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) with respect to which the failure to possess or have
the right to use or the presence of a conflict with the rights of any other
Person could not reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Company, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Subsidiary infringes upon any
rights held by any other Person, except where such infringement could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18    OFAC. None of the Company, any Subsidiary, or, to the knowledge of the
Company or such Subsidiary, any of their respective directors, officers or
employees (i) is currently the subject of any Sanctions, or (ii) is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been used by the Company or any Subsidiary, directly or
indirectly, to lend, contribute, provide or has otherwise been made available to
fund any activity or business in any Designated Jurisdiction or, to Company’s
knowledge, to fund any activity or business of any Person located, organized or
residing in any Designated Jurisdiction or who is the subject of any Sanctions,
or in any other manner that will result in any violation by any Person
(including any Lender, any Arranger, the Administrative Agent or the Swing Line
Lender) of Sanctions.

5.19    Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their businesses in all material respects in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and have instituted
and maintained policies and procedures reasonably designed to promote and
achieve compliance with such laws.

5.20    EEA Financial Institution. The Company is not an EEA Financial
Institution.

5.21    ERISA Matters. The Company represents and warrants as of the Closing
Date that the Company is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans or the Commitments.

5.22    Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender will have any Commitment hereunder or any Loan or other
Obligation hereunder will remain unpaid or unsatisfied, the Company will, and
will (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Material Subsidiary (and in regards to Section 6.12, each
Subsidiary) to:

6.01    Financial Statements. Deliver to the Administrative Agent (for delivery
to each Lender) in form and detail satisfactory to the Administrative Agent:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 15 days after the date required
to be filed with the SEC) (commencing with the fiscal year ending September 27,
2020), a consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year, and the related consolidated statements of income
or operations and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in accordance with GAAP, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing as to
whether such financial statements are free of material misstatement, which
report and opinion will be prepared in accordance with audit standards of the
Public Company Accounting Oversight Board and will not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of material
misstatement; and

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, 15 days after the date required to be filed with the SEC)
(commencing with the fiscal quarter ending December 27, 2020), a consolidated
balance sheet of the Company and its Subsidiaries as of the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company will not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing will not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent
(for delivery to each Lender) in form and detail satisfactory to the
Administrative Agent:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original thereof for all
purposes);

(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
shareholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements that the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c)    promptly, and in any event within five Business Days after receipt
thereof by the Company or any Material Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry (excluding routine comment letters) by such
agency regarding financial or other operational results of the Company or any
Subsidiary thereof;

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(e)    promptly upon the occurrence thereof, any change in the information
provided in the Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in such certification.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, will be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02
(provided that the Company will notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents); (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); (iii) on which such documents are faxed to the Administrative Agent (or
electronically mailed to an address provided by the Administrative Agent); or
(iv) on which such items have been made available on the SEC website. Except
with respect to Compliance Certificates, the Administrative Agent will have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Company Materials that are to
be made available to Public Lenders will be clearly and conspicuously marked
“PUBLIC” which, at a minimum, will mean that the word “PUBLIC” will appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC”, the Company will be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Company Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Company Materials constitute
Information, they will be treated as set forth in Section 10.07); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers will be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.03    Notices. Promptly notify the Administrative Agent (for notification to
each Lender):

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including any such matter resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c)    of the occurrence of any ERISA Event;

(d)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.11(b); and

(e)    of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section (other than Section 6.03(e)) will be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) will describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04    Payment of Obligations. Pay and discharge as the same will become due
and payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Material Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property and such Lien is not permitted under Section 7.01; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Indebtedness
except to the extent that failure to pay such Indebtedness, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect the legal existence and good standing of the Company and its
Material Subsidiaries under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.03; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case of clause (a) and (b) above, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance) as
are customarily carried under similar circumstances by such other Person.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied will
be made of all financial transactions and matters involving the assets and
business of the Company or such Material Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers having direct knowledge or responsibility of the
subject matter, provided, however, that such visits, inspections or examinations
will be made at a reasonable time during normal business hours with due regard
for, and minimal disruption of, the business of the Company and its
Subsidiaries, and will not (a) be at the expense of the Company, (b) occur more
frequently than once in any 12-month period and (c) be made without five
(5) Business Days’ prior notice; provided further, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance amounts outstanding under the Existing Credit Agreement and (b) for
general corporate purposes not in contravention of any Law or of any Loan
Document, such general corporate purposes will include but not be limited to
working capital, capital expenditures, acquisitions and share repurchases.

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.12    Anti-Corruption Laws. Conduct its businesses in all material respects in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions (including Canada) and maintain policies and procedures reasonably
designed to promote and achieve compliance with such laws.

6.13    Know Your Customer. Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender will have any Commitment hereunder or any Loan or other
Obligation hereunder will remain unpaid or unsatisfied, the Company in
Section 7.01 and Sections 7.03 through 7.09 will not, nor will it permit or
allow any Material Subsidiary (and in regards to Sections 7.08 and 7.09, each
Subsidiary) in any section of this Article VII to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) if applicable, the renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(a);

(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
relating to such judgments;

(i)    precautionary UCC filings in respect of operating leases;

(j)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company or the Company and its Material Subsidiaries
taken as a whole or (ii) secure any Indebtedness;

(k)    Liens in favor of a lessor under any lease entered into by the Company or
any Material Subsidiary in the ordinary course of business but only with respect
to the assets so leased;

(l)    Liens on assets of any entity acquired by the Company or any of its
Subsidiaries in a transaction permitted under this Agreement; provided that
(i) such Liens are in existence on the date of such acquisition and not created
in anticipation thereof and (ii) such Liens are released within 180 days of the
consummation of such acquisition;

(m)    Liens securing Indebtedness permitted under Section 7.02(d); and

(n)    Liens not otherwise permitted by Sections 7.01(a) through (m) (including
but not limited to ERISA Liens) that will not in the aggregate at any time
attach to assets of the Company and its Subsidiaries in excess of 15% of the
Consolidated Total Assets as measured as of the applicable date of the financial
information most recently delivered to the Administrative Agent pursuant to the
Existing Credit Agreement or Section 6.01.

7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(b)    Guarantees of any Subsidiary in respect of Indebtedness otherwise
permitted hereunder of the Company or any other Subsidiary;

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    obligations (contingent or otherwise) of any Subsidiary existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(d)    secured Indebtedness not otherwise permitted by Section 7.02(a) in an
aggregate principal amount at any time outstanding that does not exceed 10% of
the Consolidated Total Assets as measured as of the applicable date of the
financial information most recently delivered to the Administrative Agent
pursuant to the Existing Credit Agreement or Section 6.01;

(e)    unsecured Indebtedness not otherwise permitted by Sections 7.02(a)
through (c) in an aggregate principal amount at any time outstanding that does
not exceed 15% of the Consolidated Total Assets as measured as of the applicable
date of the financial information most recently delivered to the Administrative
Agent pursuant to the Existing Credit Agreement or Section 6.01; and

(f)    intercompany loans made among the Company and its Subsidiaries or among
the Company’s Subsidiaries.

7.03    Fundamental Changes; Dispositions. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Company or any Material
Subsidiary to or in favor of any Person, except that, so long as no Default
exists or would result therefrom:

(a)    any Subsidiary may merge with (i) the Company, provided that the Company
will be the continuing, surviving or resulting Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary will be the continuing,
surviving or resulting Person;

(b)    the Company or any Subsidiary may merge or consolidate with another
Person in a transaction where the surviving, continuing or resulting Person is
the Company or a Subsidiary;

(c)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be the Company or a
wholly-owned Subsidiary; and

(d)    the Company and any Subsidiary may Dispose of assets so long as the
aggregate book value of all assets Disposed of by the Company and its
Subsidiaries since the Closing Date pursuant to this Section 7.03(d) does not
exceed 30% of Consolidated Total Assets as measured as of the applicable date of
the financial information most recently delivered to the Administrative Agent
pursuant to the Existing Credit Agreement or Section 6.01.

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.04    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.05    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Material Subsidiary as would be obtainable by the Company or
such Material Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
will not apply to (i) transactions between or among the Company and any of its
wholly-owned Subsidiaries or between and among any wholly-owned Subsidiaries,
(ii) the payment of fees, expenses and compensation to officers and directors of
the Company or any of its Subsidiaries and indemnification agreements with
officers and directors of the Company or any of its Subsidiaries entered into by
the Company or any of its Subsidiaries, (iii) dividends and distributions to
shareholders and equityholders and (iv) transactions otherwise expressly
permitted by this Agreement.

7.06    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter of the Company to
be less than the ratio indicated:

 

Fiscal Quarter

   Minimum Consolidated
Fixed Charge Coverage
Ratio

September 27, 2020

   1.50:1.00

December 27, 2020

   1.35:1.00

March 28, 2021

   1.45:1.00

June 27, 2021 and September 26, 2021

   2.25:1.00

December 26, 2021 and thereafter

   2.50:1.00

7.07    [Reserved].

7.08    Sanctions. Directly or knowingly indirectly, use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, in each case in any manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Swing Line
Lender, underwriter, advisor, investor, or otherwise) of Sanctions.

7.09    Anti-Corruption Laws. Directly or knowingly indirectly use the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following will constitute an Event of
Default:

(a)    Non-Payment. The Company fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within three days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
or 6.11 or Article VII; or

(c)    Other Defaults. The Company fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days unless such failure is not susceptible to cure within 30
days and, within such 30 days, the Company has taken reasonable steps to
effectuate a cure and continues to diligently pursue such cure within 60 days of
such failure; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith is incorrect or misleading in any material
respect when made or deemed made; or

(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the $200,000,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
$200,000,000; or

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    Insolvency Proceedings, Etc. The Company or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Company or any such Material Subsidiary and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)    Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $200,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
such judgment is not satisfied or discharged or a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000,000,
or (ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000,000; or

(j)    Invalidity of Loan Documents. Any material provision of a Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or the Company or any other Person (other
than any Lender or the Administrative Agent) contests in any manner the validity
or enforceability of any Loan Document; or the Company denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k)    Change of Control. There occurs any Change of Control.

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent will, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation will be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and

(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans will automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid will automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations will, subject to Sections 2.16 and 2.17, be applied
by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Company will have no rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder will have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” will, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent will not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    will not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification, or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Company or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent will be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Company or a Lender.

The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent will be
entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and will not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent will have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and will not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article will apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agents except to the extent that a court of competent jurisdiction determines in
a final and non appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

9.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders will have the right, in consultation with the Company, to
appoint a successor, which will be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor will have been so appointed by the Required Lenders and will have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as may be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but will not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, so long as such successor Administrative Agent is not a Defaulting
Lender. Whether or not a successor has been appointed, such resignation will
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor will have been so
appointed by the Required Lenders and will have accepted such appointment within
30 days (or such earlier day as may be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal will nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent will continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent will instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor will succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent will be the same as those payable

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 will continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including, without limitation, (A) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(B) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section will also constitute its resignation as Swing Line Lender. If Bank
of America resigns as Swing Line Lender, it will retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment by the Company of any successor Swing Line Lender hereunder
(which successor will in all cases be a Lender other than a Defaulting Lender),
(a) such successor will succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender, and (b) the
retiring Swing Line Lender will be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it will from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, the Arrangers, the Syndication Agents or the
Co-Documentation Agents listed on the cover page hereof will have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Company is pending, the Administrative Agent (irrespective of
whether the principal of any Loan will then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent will have made any demand on the Company) will be entitled
and empowered, by intervention in such proceeding or otherwise.

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 10.04) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent will consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

9.10    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company, that:

(i)    none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Commitments or this
Agreement.

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE X.

MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company therefrom, will be effective unless in writing signed by the Required
Lenders and the Company and acknowledged by the Administrative Agent, and each
such waiver or consent will be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent will:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders will be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the Company
to pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender; or

(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent will, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent will, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) the BofA Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
will have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely (and disproportionately) than other
affected Lenders shall require the consent of such Defaulting Lender.

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone will be made to the applicable telephone number, as follows:

(i)    if to the Company, the Administrative Agent or the Swing Line Lender, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by facsimile will be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, will be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, will be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing will not apply
to notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, or the Company may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website will be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication will be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event will
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s or the Administrative
Agent’s transmission of Company Materials or notices through the Platform, any
other electronic

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event will any Agent Party have any
liability to the Company, any Lender, or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)    Change of Address, Etc. Each of the Company, the Administrative Agent,
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company, the
Administrative Agent, and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Company Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders will be entitled to rely and act upon any notices (including
telephonic or electronic notices, Committed Loan Notices, and Swing Line Loan
Notices) purportedly given by or on behalf of the Company even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company will indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Documents against the Company shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Swing Line Lender) hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.14), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Company under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Company will pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby will be consummated), and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and will pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. Without limiting the provisions of Sections 3.01(a)—(c), this
Section 10.04(a) does not apply with respect to Taxes.

(b)    Indemnification by the Company. The Company will indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from (and
reimburse such Indemnitee as the same are incurred for), any and all losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee), and will
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, the use of any proceeds hereunder,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party, any Indemnitee or by the
Company or its equity holders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity will not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result from (x) the gross negligence or willful
misconduct of such Indemnitee as determined in a final and nonappealable
judgment by a court of competent jurisdiction, (y) a claim brought by the
Company against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) any dispute solely among
the Indemnitees, other than any claims against an Indemnitee in its capacity or
in fulfilling its role as an Administrative Agent or Arranger or any similar
role hereunder or under any other Loan Document, and other than any claims
arising out of any act or omission on the part of the Company and its
Subsidiaries or Affiliates. Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) does not apply with respect to Taxes other than Taxes that
represent losses, claims, damages or other similar amounts arising from non-Tax
claims.

(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), Swing Line Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Swing Line Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company and its Subsidiaries and Affiliates will not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability
(whether direct or indirect, in contract, tort or otherwise), for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

use by unintended recipients (excluding any Indemnitee) of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction. The indemnities in this Section 10.04 shall not
abrogate, modify or diminish the obligations of the Administrative Agent and the
Lenders to keep certain information confidential in the manner and to the extent
provided in Section 10.07.

(e)    Payments. All amounts due under this Section will be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) will survive the resignation of the Administrative Agent and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Company is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied will be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence will survive the payment in full of
the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (e) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto will be null and void). Nothing in this Agreement, expressed or implied,
will be

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Swing Line Loans) at the
time owing to it); provided that:

(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, will not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed (for the avoidance of doubt, it shall be deemed
reasonable for the Company to withhold consent for an assignment if such
assignment could result in unreimbursed costs, including, without limitation,
additional payments pursuant to Section 3.01 or 3.04)); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii)    each partial assignment will be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) will not apply to rights in respect of Swing Line Loans;

(iii)    no consent shall be required for any assignment except to the extent
required by Section 10.06 (b)(i) and, in addition:

(A)    the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof;

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund with respect to a Lender; and

(C)    prior to the Term Loan Conversion Date, the consent of the Swing Line
Lender, such consent not to be unreasonably withheld, conditioned or delayed,
shall be required for any assignment.

(iv)    The parties to each assignment will execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and the Eligible Assignee, if
it will not be a Lender, will deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No such assignment shall be made (A) to the Company or any of the
Company’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof, or (C) to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder will be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder will, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender will cease to be a party hereto) but will continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements
thereof, including Section 3.01(e), 3.04, 3.05, and 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Company (at its expense) will
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection will be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

(c)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), will
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register will be conclusive, absent manifest
error, and the Company, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register will be available for inspection by the Company at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
the Administrative Agent a copy of the Register.

(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent or the Swing Line Lender,
sell participations to any Person (other than a natural Person or a holding
company, investment vehicle or trust for, or owned and operated for, the primary
benefit of a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swing Line Loans) owing to it); provided that
(i) such Lender’s obligations under this Agreement will remain unchanged,
(ii) such Lender will remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Company, the Administrative
Agent and the Lenders will continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation will provide that such Lender will retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. The Company
agrees that each Participant will be entitled to the benefits (and subject to
the limitations and requirements) of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under subsection (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that (a) such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under 163 of the U.S. Internal Revenue Code and any related
United States Treasury Regulations or (b) a Lender is requesting, on behalf of a
Participant, payment of an amount contemplated by Section 3.01, 3.04 or 3.05.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment will release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers, notices and

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. Delivery of
Assignment and Assumptions, Committed Loan Notices, Swing Line Loan Notices, and
amendments and other modifications, waivers, notices and consents related to
this Agreement may be delivered to the Administrative Agent by telecopy,
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) and will be
effective as delivery of a manually executed counterpart of such document.

(h)    Resignation as Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time a Person assigns all
of its Commitment and Loans pursuant to subsection (b) above and such Person is
the Swing Line Lender (an “Assigning Swing Line Lender”), such Person may, upon
30 days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as Swing Line Lender, the Company will be entitled to appoint
from among the Lenders a successor Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor will
affect the resignation of the applicable Assigning Swing Line Lender as Swing
Line Lender. If an Assigning Swing Line Lender resigns as Swing Line Lender, it
will retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.05(c). Upon the appointment of a successor Swing Line Lender, such
successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender, as the case may be.

(i)    The parties hereby agree that BofA Securities may assign its rights and
obligations under this Agreement to any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement. BofA Securities shall give the Company notice of any
such assignment as soon as practicable.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, its auditors and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over it or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

laws or regulations or by any subpoena or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap or derivative transaction relating to
the Company and its obligations, (g) with the consent of the Company, (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company or (i) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facility provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facility provided hereunder. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section will be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
federal and state securities Laws.

Subject to any applicable requirements of federal, state or local laws or
regulations, including securities laws or regulations, neither the
Administrative Agent nor any Lender will make or cause to be made, whether
orally or in writing or otherwise, any public announcement or statement that is
intended for the general public and not targeted primarily to reach audiences in
the banking industry and the industry’s customers with respect to the
transactions contemplated by this Agreement, or any of the provisions of this
Agreement, without the prior written approval of the Company as to the form,
content and timing of such announcement or disclosure, which approval may be
given or withheld in the Company’s sole discretion.

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.08    Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Company against any and all
of its obligations now or hereafter existing under this Agreement or any other
Loan Document to such Lender or its Affiliates, irrespective of whether or not
such Lender or Affiliate will have made any demand under this Agreement or any
other Loan Document and although such obligations may be contingent or unmatured
or are owed to a branch or office of such Lender or Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice will
not affect the validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents will not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender will receive interest in an amount that exceeds the Maximum Rate, the
excess interest will be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which will constitute an original, but all of which when
taken together will constitute a single contract. This Agreement, the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent in connection with this Agreement constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
will become effective when it will have been executed by the Administrative
Agent and when the Administrative Agent will have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, facsimile or other electronic imaging means (e.g., “pdf”
or “tif”) will be effective as delivery of a manually executed counterpart of
this Agreement.

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and will continue in full force and effect as long as any Loan
or any other Obligation hereunder will remain unpaid or unsatisfied.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents will not be affected or impaired thereby and (b) the
parties will endeavor in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent or the Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Recipient or any Governmental Authority for the
account of any Recipient pursuant to Section 3.01, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that will assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)    the Company will have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)    such Lender will have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING WILL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT WILL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)    WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.17    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used will be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents will, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent from the Company
in the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Company (or to any other Person who may be
entitled thereto under applicable law).

10.18    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i)(A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Arrangers
are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Administrative Agent, the Lenders and the Arrangers, on
the other hand, (B) the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Company or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Lender or Arranger has any obligation to the Company or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and its Affiliates, and neither
the Administrative Agent nor any Lender or Arranger has any obligation to
disclose any of such interests to the Company or its Affiliates. To the fullest
extent permitted by law, the Company hereby waives and releases any claims that
it may have against the Administrative Agent, the Lenders and any Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.19    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

10.20    Restatement of Existing Credit Agreement. The parties hereto agree that
effective as of the Closing Date: (a) the obligations of the Company under this
Agreement and the other documents executed in connection herewith represent,
among other things, the restatement, renewal, amendment, extension, and
modification of the obligations of the Company under the Existing Credit
Agreement; (b) this Agreement is intended to, and does hereby, restate, renew,
extend, amend, modify, supersede, and replace the Existing Credit Agreement in
its entirety; and (c) the Notes, if any, executed pursuant to this Agreement
amend, renew, extend, modify, replace, restate, substitute for, and supersede in
their entirety (but do not extinguish the indebtedness arising under) the
promissory notes issued pursuant to the Existing Credit Agreement and shall not
be deemed a novation thereof.

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

STARBUCKS CORPORATION By:  

/s/ Petr Filipovic

Name:   Petr Filipovic Title:   vp, treasurer

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ Ronaldo Naval

Name:   Ronaldo Naval Title:   Vice President

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as a Lender and

Swing Line Lender

By:  

/s/ Aron Frey

Name:   Aron Frey Title:   Director

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Carl Hinrichs

Name:   Carl Hinrichs Title:   Director

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CITIBANK, N.A., as a Lender By:  

/s/ Carolyn A. Kee

Name:   Carolyn A. Kee Title:   Vice President

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Frances W. Josephic

Name:   Frances W. Josephic Title:   Senior Vice President

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MUFG BANK, LTD., as a Lender By:  

/s/ Reema Sharma

Name:   Reema Sharma

Title:   Authorized Signatory

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Julie Lilienfeld

Name:   Julie Lilienfeld

Title:   Authorized Signatory

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Heather Hoopingarner

Name:   Heather Hoopingarner Title:   Vice President

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Todd Kennedy

Name:   Todd Kennedy

Title:   Director

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jacob Elder

Name:   Jacob Elder

Title:   Authorized Signatory

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Chris Burns

Name:   Chris Burns

Title:   SVP

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Miranda C. Stokes

Name:   Miranda C. Stokes Title:   Managing Director, SVP

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COÖPERATIVE RABOBANK U.A., NEW YORK BRANCH, as a Lender

By:  

/s/ Alina Ioani

Name:   Alina Ioani Title:   Vice President

By:  

/s/ Michael Falter

Name:   Michael Falter Title:   Executive Director

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRUIST BANK, as a Lender By:  

/s/ Carlos Cruz

Name:   Carlos Cruz Title:   Director

 

Starbucks Corporation

Second Amended and Restated 364-Day Credit Agreement

Signature Page